Williams, Judge,

(dissenting):

This decision 'is rendered upon a rehearing. At first I was of the opinion the statute should be construed as the majority opinion has construed it. But, after'the rehearing was granted, I have made a more careful examination of the authorities than I had before, and am now convinced that such construction is -wrong. In fact I think the language of the statute is too plain to admit of construction, and the only *422question to be determined is, whether it can be applied to the case in hand without violating a constitutional right. I do not controvert the proposition that a statute of limitations is not to be given a retroactive operation, unless the legislative intent that it should so operate clearly appears. But when such intent does appear, whether expressed in terms or arising by necessary implication, then it is the duty of the court to give effect to it, if possible. The power of the legislature to make retroactive laws, with certain exceptions not affecting the question under discussion, is universally recognized. The opinion does not question this legislative power. • That the act of February 17, 1909, shortened the period of limitation, for a bill of review, from three years to one year, in case of persons sui juris, and likewise shortened the period of saving to persons under disability to a like period, after the removal thereof, is not questioned. That it was intended to apply to past, as well as future decrees, clearly appears from the proviso which reads: “Provided, that if such decree was pronounced before this section as amended takes effect, such bill of review may be exhibited within three years after such decree.” The terms “such decree”, refer to the final decree mentioned in the body-of the statute and show that it was intended to embrace, and does embrace, any final decree, whether made before or after the statute was passed. But the opinion, in effect, says it is retroactive only so far as it affects the rights of persons sui juris, and the saving of three years to persons under disability, provided in the. old statute, is not repealed by the new. I have not been able to find any authority in the books for such construction. There is no rule of construction which will justify the inference that, because the legislature preserved to persons sui juris the same limitation, as to past decrees, they previously had, that it thereby intended to preserve to persons under disability the same period, after the removal thereof, that they previously had. Such was not the legislative purpose, because it has expressly provided a different period of saving to such persons. The saving to them is now expressly made one year after the removal of the disability. The statute is not made retroactive in párt only. Being retroactive as to persons sui juris, it is likewise retroactive as to persons under disability; and *423the three years preserved, as to past decrees, applies to all classes of persons. It can not he said that, because the legislature expressly preserved the old limitation as to past decrees, it thereby meant to preserve the old limitation in the exception as to disabled persons. That is a non sequitur. How can the court say that it was not one of the chief purposes of the legislature, by the amendment, to shorten the period of saving which it had theretofore allowed, as to past decrees?' It was not obliged to make any exception whatever in favor-of persons under legal disability, and, when no such exception is made, a statute of limitations runs against them as well as others. Jones v. Lemon, 26 W. Va. 629. Nor have the-courts power to read such an exception into a statute. 2' Lewis’ Suth. Stat. Const., Sec. 705; 36 Cyc. 1113; and 19 A. & E. E. L. 212 and 236.
I do not find any authority for saying-that the saving in the old statute is not repealed. When a statute is changed the parts that are left out are necessarily repealed. 1 Lewis’ Suth. Stat. Const., Secs. 237 and 246. If the saving in the old statute is not repealed by the new, then we have' two inconsistent statutes, the old allowing three years saving and the new allowing only one. A statute shortening a period of limitation repeals a former statute which gave a longer period to assert the same right. Rodenbaugh v. Traction Co., 190 Pa. St. 358; Spees v. Boggs, 204 Pa. St. 504, 54 Atl. 346; and Voit v. Gulf W. T. & P. R. R., 94 Tex. 457, 60 S. W. 658. That a legislature may shorten a period of limitations, provided it does not unduly cut off vested rights, can not be-denied. 2 Lewis’ Suth. Stat. Const., Sec. 706, and numerous-cases cited in note; Gilman v. Cutts, 23 N. H. 376; Odum v. Garner, (Tex.), 25 S. W. 18; Parker v. Kane, 4 Wis. 12; and Howell v. Howell, 15 Wis. 55.
If the clear and unambiguous language of the statute is to be taken as expressing the legislative intent, the amended statute reduces both the limitation and the exception in favor of person under disability from three years to one year, as to future decrees; and, as to past decrees, provides that the-limitation shall be three years as to all persons, and reduces the saving in favor of persons under disability to one year. The question is, as I see it, can the new period of limitation-*424be applied' in tlxis case, without unduly cutting off appellant’s right of action ? If it can, then it should be applied, according to all the authorities I have been able to find on the subject. If she has not had a reasonable time, since the amendment of the statute, to assert her right, then it would be unconstitutional to apply it. Its inapplicability to all cases, however, does not render the statute void. 2 Lewis’ Suth. Stat. Const., Sec. 705. Her right to have the decree pronounced when she was an infant reviewed within three years after she became twenty-one years of age, was a vested property right which the legislature could not constitutionally take away from her 2 Lewis’ Suth. Stat. Const., See. 706. It can not by shortening the period of limitation, cut off an existing right not then barred. Rankin v. Schofield, 70 Ark. 83, 66 S. W. 197; Pinkum v. The City of Eau Claire, 81 Wis. 301; Cassady v. Grimmelman, 108 Io. 695, 77 N. W. 1067; King v. Belcher, 30 S. C. 381, 9 S. E. 359; Brigham v. Bigelow, 12 Met. (Mass.), 268; Sanford v. Hampden &c. Co., 179 Mass. 10; and Berry v. Ransdall, 4 Met. (Ky.), 292. But it is competent for the legislature to shorten periods of limitation, even as to existing causes of action, subject only to the qualification that a reasonable time be allowed for suit. 19 A. & E. E. L., 169; Sanford v. Hampden &c. Co., supra; and Berry v. Ransdall, supra. The rule is, not to hold such a statute, unconstitutional because it contains no express saving of rights not then barred, but to hold it inapplicable to the particular case, unless the party complaining has had a reasonable time after its passage, in which to assert his right. 25 Cyc. 994-995; Sanford v. Hampden &c. Co., supra; Parker v. Kane, supra, 65 Am. Dec. 283; Dale v. Frisbie, 59 Ind. 530; Fiske, Adm’x. v. Briggs, 6 R. I. 557; Holcombe v. Tracy, 2 Minn. 241; and Sohn v. Waterson, 17 Wall. 596.
Appellant’s cause of action accrued October 15, 1908. As the law then was, she had three years in which to file her bill of review. Within that time, by statute passed February 17, 1909, to take effect in ninety days, the period was reduced to one year. If time is to be computed from the passage of the act, there were eight months, less one day, but if only the time after it took effect is to be reckoned, there were only five months, less a day, until the year next succeeding her major*425ity expired. The decisions are not uniform as'to which is the proper date from which to reckon; but a majority of the courts hold that the time should be counted from the passage of the act, regarding its passage as notice to parties to be affected by it. This. I think, is the correct rule. 25 Cyc. 987-988; 39 A. & E. E. L. 170-176.
So far as I can find, the courts of but two states. North Carolina and Texas, have adopted definite rules for determining what is a reasonable time in such case. The rule in the former state is, to regard as reasonable “the balance of the time unexpired according to the law as it stood when the amending act was passed, provided it shall never exceed the time allowed by the new statute.” Culbreth v. Downing, 121 N. C. 205, 61 Am. St. Rep. 661. And the rule adopted in the latter state is, to allow such time, under the new statute, as the ratio of time, not elapsed under the old, bears to the whole period. For example, if a limitation of three years is reduced to one year, and at the time the new act is passed there remains but one year of the prior limitation, a reasonable time is one-third of a year; and, if only six months of it remains, .then one-sixth of a year, or two months, is reasonable. Odum v. Garner, 86 Tex. 374, 25 S. W. 18. The only good feature I can see in the Texas rule is, certainty as to the time to be applied in any given case. Such rule, in some cases, might give an unreasonably short time. Indeed, its application in the ease above cited, required the court to hold about one month to be a reasonable time in which to apply for a writ of error. The North Carolina rule would operate, in many cases, to give more time than is reasonably necessary. 1 do not think a hard and fast rule can be reasonably applied in all classes of cases; in some a shorter period would be as reasonable as a longer period in others. Says Justice Van Devanter, in Lamb v. Powder River Live Stock Co., 132 Fed. 432, 67 L. R. A., at page 564 in the latter book, “Bach limitation must, therefore, be separately judged in the light of the circumstances surrounding the class of cases to which it applies, and, if the time is reasonable in respect of the class, it will not be adjudged unreasonable merely because it is deemed to operate harshly in some particular or exceptional instance; as where the person against whose *426right the limitation runs is under some disability, out of the state, or unavoidably prevented from suing within the time prescribed. ’ ’
What is a reasonable time, is primarily a legislative question; but where, as in this ease, the legislature has failed to provide any time whatever, it is necessary for the court to determine whether the time remaining, after the passage of the act, is reasonable, before it can apply the new statute. This question must be determined by general principles of equity and justice, and by analogy to the limitation fixed by law in similar cases, and not by any mathematical rule. Thirty days has been held to be unreasonable, Berry v. Ransdall, supra; and six months to be reasonable, Parker v. Buckner, 67 Tex. 20, 2 S. W. 746. See. 7, Ch. 132, Code 1913, allows an infant six months after coming of age to show cause against a decree. Reasoning by analogy to this statute regulating the time for asserting a right similar to the one here involved, I think eight months in which appellant could have filed her bill of review was a reasonable time; and,- not having done so in that time, I think she is barred.